
	
		I
		112th CONGRESS
		2d Session
		H. R. 6008
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Ms. Hochul introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that a
		  State participating in certain grant programs takes into consideration the
		  training received by a veteran while on active duty when granting certain State
		  certifications or licenses.
	
	
		1.Short titleThis Act may be cited as the
			 Vocational Employment and Technical
			 Skills Act.
		2.State consideration of
			 military training in granting certain State certifications and
			 licenses
			(a)In
			 generalSection 4102A(c) of
			 title 38, United States Code, is amended by adding at the end the
			 following:
				
					(9)(A)In addition to the other conditions under
				this subsection to carry out section 4103A or 4104 of this title, the Secretary
				shall require the State to demonstrate that when the State approves or denies
				any certification or license described in subsection (b) for a veteran the
				State takes into consideration any training received by the veteran while
				serving on active duty in the Armed Forces.
						(B)A
				certification or license described in this subparagraph is—
							(i)a
				certification or license required to practice a certain profession, including a
				certification or license to be—
								(I)a State tested nursing assistant or a
				certified nursing assistant;
								(II)a registered nurse;
								(III)a physician’s assistant;
								(IV)an emergency medical technician;
								(V)a surveyor;
								(VI)a plumber;
								(VII)a general construction equipment
				operator;
								(VIII)a carpenter;
								(IX)an electrician; or
								(X)an individual who repairs—
									(aa)heating, ventilation, or air
				conditioning systems; or
									(bb)automobiles, aircraft, or the engines of
				such vehicles; or
									(ii)a
				commercial driver's
				license.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a program year beginning on or after the date of the enactment of
			 this Act.
			
